Citation Nr: 0640237	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  95-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period from July 29, 1991 to June 24, 2004, and 70 percent 
thereafter.  

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  He was awarded the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO granted service connection 
for PTSD, and assigned an initial 10 percent rating, 
effective July 29, 1991.  The veteran appealed for a higher 
rating 

In April 1997, this matter was remanded by the Board.

In a June 1999 decision, the Board denied the veteran's claim 
for a higher rating. The veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter 
"Court").  In a November 1999 joint motion, the veteran and 
VA (hereinafter "the parties") requested that the Board 
decision be vacated, and the case remanded.  By a December 
1999 order, the Court granted the joint motion.

In June 2000, the Board remanded the case to the RO for 
further development.

By rating action dated in November 2000, the RO granted a 30 
percent rating for PTSD effective July 29, 1991.  In an 
August 2001 decision, the Board denied a rating higher than 
30 percent for PTSD.  The veteran appealed to the Court. In 
December 2001, the parties filed a joint motion with the 
Court, requesting that the Board decision be vacated and the 
case remanded. By a December 2001 order, the Court granted 
the joint motion.  The case was returned to the Board.

In a July 2002 decision, the Board granted a 50 percent 
rating for PTSD.  An August 2002 rating decision implemented 
the Board decision and assigned the 50 percent rating 
effective July 29, 1991.  The veteran appealed the decision 
to the Court.  In a November 2003 order, the Court remanded 
this matter to the Board for compliance with requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 
2002)).

In May 2004, this matter was remanded to the RO in accordance 
with the November 2003 order.

In a March 2005 decision, the Board denied an initial rating 
in excess of 50 percent for the period from July 29, 1991 to 
"June 9, 2004," and granted a 70 percent evaluation, 
effective June 25, 2004.  By a March 2005 rating action, the 
RO implement the Board's decision, and assigned an initial 70 
percent evaluation, effective June 25, 2004.  The veteran 
appealed the decision to the Court.  In July 2006, the 
parties filed a joint motion with the Court, requesting that 
the Board decision be vacated and the case remanded.  By a 
July 2006 order, the Court granted the joint motion and 
remanded the case to the Board for compliance with the 
instructions in the parties' joint motion.  


FINDINGS OF FACT

1.  VA's General Counsel and the veteran's representative 
stipulated in the Joint Motion for Remand that the 
uncontradicted evidence is to the effect that the veteran is 
unemployable except in a sheltered environment.

2.  The only disability reported to cause unemployability is 
PTSD.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met from July 29, 1991. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  

II.  Factual Background

VA medical records, dated from 1988 to 1989, show treatment 
for mixed substance abuse.

By a letter dated in October 1990, a VA psychologist 
indicated that since August 1990, the veteran had attended 
weekly group therapy for Vietnam veterans.  By a letter, 
dated in December 1991, the psychologist indicated that the 
veteran attended such therapy from July 1990 to September 
1991.  A December 1991 summary of group treatment indicated 
that the veteran began a full-time job in September 1991, 
which conflicted with group therapy sessions, and he 
thereafter attended group therapy less frequently.

In a July 1992 letter, W. B. H., Jr., M. D., indicated that 
he saw the veteran in neurological and psychiatric 
consultation in May and July 1992.  The veteran reported a 
long history of drug and alcohol use, with none since 1989, 
and said he received ongoing psychiatric treatment once every 
three months since 1989, and was currently taking Haldol.  
The veteran gave a history of having had several jobs of 
short duration after separation from service with intervening 
periods of unemployment and incarceration.  He related that 
since 1990, he had been employed full-time at a VA facility.  
The veteran indicated that he lived with his common-law wife 
and two of his three children, had a small number of friends, 
and did not see friends or relatives regularly, but 
socialized over the telephone. He spent most of his free time 
resting at home and reading.  The veteran complained of 
headaches, nervousness, depression, dizziness, difficulty 
talking and finding the right words to say, and other 
physical complaints.  He reported persistent thoughts of 
Vietnam, difficulty sleeping, and said he thought of suicide 
but never attempted it.  He later denied suicidal ideation.
On mental status examination by Dr. H., the veteran was 
cooperative, alert and oriented, neatly dressed, had good 
personal hygiene, and spoke in a friendly manner.  There was 
no evidence of memory impairment, and his concentration and 
ability to comprehend questions and instructions and to 
perform calculations were within normal limits.  Dr. H. 
indicated that the veteran presented [himself] as a man who 
could not seem to rid himself of intrusive thoughts of his 
Vietnam experiences, and said he was anxious when recounting 
specific details of such experiences.  The veteran's affect 
was appropriate, and his emotional tone and mood were 
anxious.
There was no evidence of suicidal or homicidal ideation, 
mania, pressured speech, excessively depressive ideation, 
delusions, hallucinations, concreteness of thinking, or 
looseness of associations.  Dr. H. concluded that the veteran 
had continued anxiety from his Vietnam experience.  Dr. H. 
entered Axis I diagnoses of PTSD, moderate in severity, 
manifested by recurrent intrusive thoughts of his time in 
Vietnam, alcohol dependence, by history, now in remission, 
and substance abuse, by history, now in remission.  An Axis 
II diagnosis of antisocial personality traits manifested by 
his involvement with drugs and history of arrests and 
incarceration was recorded.

In a September 1992 letter, R. L. G., M.D., indicated that he 
had conducted a psychiatric examination of the veteran in 
July 1992.  He noted that the veteran reported an impaired 
adjustment after separation from service, with a succession 
of jobs, drug and alcohol abuse, and said his current job was 
very sheltered.
The veteran reported that he was somewhat socially isolated, 
and spent most of his free time at home and enjoyed reading 
and watching television.  He said he had a common-law wife 
and three children.  The veteran reported episodic VA 
treatment for a psychiatric disorder, and complained of 
nightmares, flashbacks, combat-related ruminations, a weight 
loss of 10 pounds, sleep impairment, passive suicidal 
thoughts, auditory hallucinations, paranoid delusional 
thoughts, poor concentration, impaired memory, violent 
outbursts in response to flashbacks, and an exaggerated 
startle reaction.  Dr. G. diagnosed the veteran as having 
chronic PTSD with psychotic features, and stated that his 
functioning had deteriorated in all areas, that the appellant 
was unlikely to be able to hold down a job outside a 
sheltered environment and that he required ongoing 
psychiatric treatment.

At a March 1993 VA psychiatric examination, the veteran 
reported a history of alcohol and drug abuse, and said he had 
been in prison six times. He reported outpatient treatment 
for PTSD for two years.  He said he had worked for the VA 
since 1990, and had never married, although he lived with a 
woman for the past 20 years and had three children with her.  
He said he liked sports, and went to church and the movies.  
Upon mental status evaluation, the veteran was informally 
dressed and he spoke in a quiet and modulated voice, giving 
concise and relevant responses. His mood was within normal 
limits and not inappropriate, there was no evidence of 
specific anxiety syndrome, suicidal ideation, or psychotic 
thought content. He was oriented, alert, and cooperative. His 
memory, intelligence, general information and calculation 
were satisfactory. His proverb interpretation, 
differentiation of similar things, and judgment were 
satisfactory.  The examiner entered Axis I diagnoses of PTSD, 
and chronic drug and alcohol abuse, in remission.  The Global 
Assessment of Functioning (GAF) was 75, with only a mild 
interference with functioning.

VA outpatient treatment records, dated in 1994, reflect 
regular treatment for PTSD.

Upon evaluation by VA in October 1994, the veteran reported 
that he received VA outpatient treatment once every other 
week and was taking Haldol. He said he had not used drugs or 
alcohol since 1989. He complained of insomnia, an inability 
to work, paranoid ideas, preoccupation with Vietnam, and 
avoidance of people and others.  Upon mental status 
evaluation, the veteran was informally dressed, spoke in a 
clear voice, and gave relevant and concise responses.  His 
mood was within normal limits, and there was no evidence of a 
specific anxiety syndrome, suicidal ideation, or a psychotic 
thought content.  He was oriented, alert, and cooperative. 
The veteran's memory, intelligence, general information and 
calculation, proverb interpretation, differentiation of 
similar things, and judgment were satisfactory.  The examiner 
entered Axis I diagnoses of chronic drug and alcohol abuse, 
in remission, and PTSD.  A GAF score of 75 was entered.
In a July 1995 letter to the RO, the veteran stated that he 
was haunted by the memories and pain of combat, and he 
sometimes felt like removing himself from everyone and wanted 
to be left alone.  He said he was working and sometimes had 
to miss work to compose himself.

VA outpatient treatment records, dated from 1995 to 1997, 
reflect ongoing treatment, including medication and therapy 
for PTSD.  These records also show that the veteran was 
married and worked two jobs to meet his financial 
obligations.
An April 1997 psychiatric treatment note indicates that the 
veteran had intermittent PTSD symptoms and was generally 
managing a stable, productive, and responsible life.  In a 
July 1997 treatment record, the veteran's psychologist noted 
that it was reasonable for the veteran to take one sick day a 
month to relieve stress.

In a May 1997 letter, a VA psychologist indicated that he had 
treated the veteran for PTSD symptoms since August 1990.  He 
noted that the veteran was employed at a VA hospital, and 
that although it was difficult for the veteran to re-adapt to 
the structure of a job, the job provided him with a sense of 
a protective and supportive environment. He said the veteran 
had a support network of supervisors, fellow veterans, and 
staff, and that without this factor, the veteran would not 
have been able to maintain his employment.

In a May 1997 letter, a VA psychiatrist indicated that he had 
been treating the veteran on an outpatient basis for PTSD and 
associated depression for several years. The psychiatrist 
stated that it was difficult to get the veteran to 
participate in socially based activities, including work, 
because of his need to isolate from others.  He noted that 
the veteran's job at a VA hospital provided him with a 
protective environment, and opined that it was questionable 
whether he could maintain competitive employment without such 
a support system.

At a July 1997 VA psychiatric examination, the veteran 
reported that he lived with his wife and four children; had 
full-time employment at a VA hospital as a records clerk, 
where he worked since 1992; and was taking classes. He said 
that he ha married his wife three years earlier, after a 
relationship of over 20 years. He reported a history of drug 
and alcohol use with none since 1989.  The examiner noted 
that although it was clear that the veteran had made 
considerable progress in his personal and work life since he 
stopped using drugs and alcohol, he still complained of PTSD 
symptoms and showed signs of residual impairment in 
functioning.  

During the July 1997 VA examination, the veteran complained 
of nightmares, flashbacks, ruminations about Vietnam, 
avoidance of situations that reminded him of Vietnam, 
hopeless feelings about the future, interpersonal withdrawal, 
sleep difficulties, angry outbursts, extreme guardedness, and 
a heightened startle response--symptoms that had improved 
somewhat since 1989 when he began treatment at a VA hospital 
and stopped using drugs and alcohol.  He reported ongoing 
outpatient treatment for PTSD since that time, and said he 
was currently taking Prozac for depression and anxiety.  

The veteran related that his symptoms were only partially 
controlled, and he had nightmares about Vietnam once or twice 
per week to two weeks.  He said such nightmares were more 
frequent around holidays, such as the 4th of July.  He 
reported difficulty falling asleep.  The veteran preferred to 
keep to himself and avoid crowds, often felt guarded, was 
easily angered, and sometimes had to remove himself from 
situations where he feared harming others.  He stated that he 
became unduly startled by loud noises, and felt he was less 
productive than he should be.

Upon mental status evaluation by VA in July 1997, the veteran 
was neatly dressed, clean-shaven, and behaved appropriately.  
He was alert and oriented times three, his speech 
demonstrated a normal rate and volume, and he had a normal 
range of affect although he appeared somewhat depressed and 
became teary-eyed when discussing Vietnam experiences.  There 
was no evidence of psychotic thinking or suicidal or 
homicidal ideation.  His memory appeared intact.  The Axis I 
diagnoses were drug and alcohol dependence in remission, and 
PTSD.  The current GAF was 65.

VA outpatient treatment records, dated in October 1997 and 
January 1998, show the veteran's continued bi-weekly 
outpatient therapy.  In October 1997, it was noted that the 
veteran was stable, but continued to have symptoms of 
depression and anxiety associated with PTSD, helped some by 
medication.  A psychiatric follow-up note in January 1998 
indicated that the veteran reported that he continued to have 
PTSD symptoms, mostly as chronic depression and anger, and 
that the medication Vistaril was only minimally helpful. His 
medications were adjusted.

In letters, dated in March 1998, the veteran's coworkers 
collectively noted that his job, as a file clerk, did not 
involve direct patient contact, he did not socialize with his 
coworkers, and was a good employee but was sometimes 
forgetful.  One of the coworkers opined that the veteran 
sometimes appeared to be having a panic or stress attack, and 
said he came to this conclusion because the veteran sometimes 
asked to leave the file room and to see one of the hospital 
psychologists.

The lead file clerk noted that the veteran was an excellent 
employee, but at times became depressed, preoccupied, 
withdrawn, extremely tired, defensive, easily irritated, and 
had difficulty concentrating, and said he often called in 
sick or took time off from work.

By letters, dated in March 1998, the veteran stated that he 
was employed at a VA [facility].  He related that his 
condition was steadily deteriorating, and that he sometimes 
felt isolated from people and groups because he did not feel 
motivated enough to be in anyone else's company.  He 
complained of nightmares, cold sweats, recurrent thoughts of 
Vietnam, and difficulty in maintaining social relationships.  
The veteran related that his current work environment helped 
him to continue working.

By a letter, dated in March 1998, a VA psychologist forwarded 
a duplicate copy of his May 1997 letter, and stated that he 
had continued to treat the veteran for PTSD on a bi-weekly 
basis.  He said the veteran's symptoms remained consistent, 
and he continued to work at a VA hospital.  The psychologist 
opined that the veteran's symptoms were considerably 
mitigated by his work environment.

In a March 1998 letter, the veteran's wife said the veteran 
had nightmares, sleeplessness, cold sweats, recurrent 
thoughts of Vietnam, difficulty dealing with large crowds, 
and startle response.  She related that their family's social 
life was limited as a result of these symptoms, and that the 
veteran sometimes isolated himself from the family.  She said 
the veteran was only able to maintain stable employment 
because he obtained professional help at his workplace.  

In March 1998, a VA psychiatrist referred to his earlier 
letter, which was dated in May 1997, and indicated that he 
had continued to treat the veteran for PTSD, to include 
prescribing him anti-depressants.  He said the veteran was 
stable and generally functional, but limited by PTSD 
symptoms.  He said the veteran occasionally missed work or 
was late in finishing assignments due to PTSD symptoms, and 
that his job provided a supportive environment for him.

VA outpatient psychological treatment records, dated from 
April to October 1998, show the veteran's continued 
treatment, with the content of his sessions concerned with 
his need to earn more money, behavioral problems of one of 
his children, job stress, including worries about a potential 
RIF (reduction in force), and his VA appeal.

By a letter, dated in December 1998, a VA psychologist said 
he continued to treat the veteran for PTSD in individual 
therapy on a bi-weekly basis, and his symptoms remained 
consistent.  He said the veteran continued to work at a VA 
hospital, and his problems were considerably mitigated by his 
work environment.  The psychologist said that the veteran's 
GAF had remained stable, holding in the low 50s, and was 
currently 53, based on moderate symptoms.  

The veteran continued to receive regular VA treatment from 
1999 to 2000.  A December 1999 VA treatment note reflects 
that the veteran continued to have PTSD symptoms, with 
rumination, nightmares, insomnia, and startle reaction. 
Medications helped reduce the severity of his symptoms.  In 
January 2000, he talked about nightmares, flashbacks, and 
intrusive thoughts triggered by action on his VA claim.  He 
felt he had been dealt with unfairly.  Later that month, he 
was calmer; his therapist felt this may be due to school 
being out for the Christmas break.  He was now a file clerk, 
and was training to qualify for a higher paying coding job, 
which required additional skills.  In February 2000, he 
reported PTSD symptoms due to an anniversary reaction. 

According to a June 21, 2000 note by a private psychologist 
employed by VA, 
L. K., Ph.D., there was a discussion with the veteran about 
taking responsibility to move ahead in his career.  The 
veteran also requested a letter in support of his VA 
compensation claim.  In late June 2000, a VA psychiatrist, A. 
M., M.D., indicated that the veteran had continued to be seen 
in the mental health clinic and received medication for 
symptoms of PTSD.  

It was noted that his ability to function continued to be 
compromised in that he had difficulty coping with stress, 
especially stress related to interpersonal contacts, and 
because of this, he was unable to take any job that would 
involve more responsibility and personal interaction.  

In a June 27, 2000 statement, Dr. L. K. related that he first 
saw the veteran in 1990 and the initial psychological 
assessment found sufficient symptoms present to support a 
diagnosis of PTSD.  Dr. L. K. also listed a GAF score of 52.  
He related that during the period since first seen, the 
veteran had been a committed and consistent participant in 
both group and individual therapy.  Dr. L. K.'s June 2000 
statement described a particular evaluation of the veteran, 
although it was unclear when it occurred, as the report 
related that the veteran presented with a chronological age 
of 52.  

Dr. L. K. also described the veteran as being neatly and 
appropriately dressed and groomed.  The veteran's motor 
behavior appeared to be somewhat anxious.  His voice was low 
but clear, and his language appeared adequate.  The veteran's 
mood and affect seemed dysphoric and tense, sensorium was 
clear, and attention and concentration appeared to be intact, 
with effort, in a way that would lead one to expect that both 
would not be consistent over an extended period of time.  
Recent memory suggested mild impairment, while long term 
memory was fair.  He denied hallucinations and delusions.  
The veteran said he was aware of his paranoia. Cognitive 
skills appeared to be in the normal range, in both general 
fund of knowledge and intellectual ability.  Insight and 
judgment appeared to be good.  He seemed to be somewhat 
depressed.

Dr. L. K. stated that the veteran had been employed at a VA 
facility, which had proven to be a protective environment as 
his PTSD-related symptoms-nightmares, anger/range eruptions, 
anxiety, depression, hyper-startle reaction, intrusive 
thoughts and perceptions, intensive psychological distress 
and physiological reactivity to internal and external cues 
symbolic of his many traumatic events, persistent avoidance 
of reminders of his traumas, anhedonia, feeling detached and 
estranged from others, restricted range of affect, sense of a 
foreshortened future, sleep difficulties, hypervigilence-were 
either florid or exacerbated.  

Dr. L. K. further expounded that there appeared to be a 
myriad of obstacles that combined to negatively influence the 
veteran's ability to search for, secure and retain employment 
in any other environment.  Dr. L. K. opined that, upon 
observation and review of progress notes, the veteran current 
was employable only in such a positive and reinforcing 
environment as a VA facility.

In a July 2000 statement, submitted by a VA clinician, it was 
noted that the veteran had been treated for about 10 years at 
VA for PTSD symptoms, and that he had been prescribed several 
medications.  The veteran reportedly continued to manifest 
symptoms of the disorder, such as nightmares, flashbacks, and 
ruminations about combat experiences, as well as having 
startle reactions.  The veteran's symptoms were exacerbated 
in association with anniversaries of particularly traumatic 
combat experiences.  

Dr. A. M. reported that a major compromise in the veteran's 
ability to function productively was his need to isolate and 
his inability to tolerate the stress of significant 
interaction with others, and because of this, his reliability 
and productivity were compromised.  Dr. A. M. observed that 
the veteran managed best in his present work environment, 
which was able to recognize and accommodate to his 
limitations.

During an October 2000 VA psychiatric examination, the 
veteran continued to complain of PTSD symptoms, which are 
consistent with those previously noted herein.  The veteran 
reported that he lost approximately 48 days from work during 
the past year due to PTSD.  He said his relationship with his 
wife and family was fair, although his behavior could scare 
his children.  He said his few friends were all Vietnam 
veterans.  

The veteran maintained activities and leisure pursuits, 
including playing basketball, reading, and attending movies.  
Attached to the October 2000 VA examination report was a 
social and industrial survey (S&I), which was also conducted 
in October 2000.  The S&I report notes that the veteran had 
worked for the past 10 years as a file clerk at a VA 
hospital, was attending college part-time, and lived with his 
wife and four of his five children.  He had not taken drugs 
since undergoing treatment in 1989 and 1990. 

He reported that he continued to have intrusive thoughts of 
Vietnam, combat nightmares about twice a week, 
hyperalertness, irritability, and loss of temper.  In 
summary, it was noted that he continued to have significant 
problems with PTSD, which he now managed through treatment 
instead of drug use and antisocial behavior.

According to an addendum to the October 2000 VA examination, 
the veteran's personnel office had been contacted concerning 
his performance at work.  He frequently took days off work 
when he was in a period of stress; he had had to take off six 
to seven days that month due to his condition.  His 
performance when he was not under stress was good.  The 
diagnosis was PTSD.  A GAF score was 60 was recorded.

The veteran continued to receive outpatient therapy and 
medication for PTSD in 2003 and 2004.  In July 2003, it was 
noted that the Iraq war had triggered increased symptoms.  VA 
treatment records, dated in October 2003, reflect that the 
veteran was awarded a college degree.  Subsequent treatment 
records reflect that the veteran reported that he enjoyed 
family time, that he had good problem solving strategies and 
skills.  These reports also reflect that the veteran had PTSD 
symptoms and intrusive thoughts, which had been triggered by 
the recent war in Iraq, but that he had benefited from strong 
family support.

The veteran underwent another VA examination in August 2004.  
At that time, the VA examiner indicated that he had reviewed 
the claims folder and remand instructions.  The examiner 
noted that the veteran was treated in supportive 
psychotherapy once every other week and he was treated with 
medication.  Once again, the veteran reported having PTSD 
symptoms that are consistent with those previously reported 
herein.

The veteran was noted to have earned an associates degrees in 
2003 and was employed at a VA hospital.  The veteran stated 
that he was unable to go to work when he felt high levels of 
anxiety and that he had missed one day a week from work.  
Since his exacerbations of symptoms two to three months ago, 
he stated that he missed an average of two days a week.  The 
veteran stated that he lived with his wife and four children 
and that they got along well.  He related that he had few 
friends and he restricted his relationships to his immediate 
family.  In his leisure time, the veteran stated that he 
played baseball and basketball with his children.
Regarding psychosocial functional status in August 2004, it 
was noted that the veteran had ongoing anger, anxiety, 
intrusive thoughts, and frequent flashbacks which interfered 
with his job performance.  It was noted that the veteran had 
been absent from work an average of two times a week over the 
last two or three months and once a week before that.  

At work, the veteran's effectiveness was diminished by his 
need to take short breaks when he had flashbacks or 
overwhelming intrusive thoughts.  A mental status examination 
revealed no impairment in thought process or communication.  
There were no delusions or hallucinations.  The veteran had 
appropriate behavior.  There was no suicidal or homicidal 
ideation, plan, or intent. There was no evidence of short or 
long term memory loss.  Speech was normal. There were no 
panic attacks and the veteran denied depression.  Regarding 
impulse control, it was noted that the veteran had punched a 
teenager on the street in April 2004 after feeling provoked 
and in June 2004, he trashed his bedroom.  The veteran had 
middle insomnia. 

The August 2004 VA examiner stated that the veteran's 
flashbacks and high anxiety levels had interfered with his 
job performance.  The examiner commented that the veteran's 
anger and impulsivity have led him to violent behavior, which 
interfered with his ability to relate to others.  The 
veteran's current GAF was 50 and the highest level in the 
past year was 55.  

The examiner noted that since the veteran's last examination, 
he had a period of exacerbation of his symptoms in 2002 and 
again in the last two to three months in the face of 
continuing reports of violence in Iraq, and these symptoms 
have interfered with his job performance leading to higher 
rates of absenteeism and decreased performance at work.  The 
veteran also had a few episodes of violent outbursts which 
had interfered with his relationships with others, and his 
symptoms had limited his social life and leisure activities.  
The VA examiner stated that disorders other than PTSD are not 
determinant, and the prognosis was for waxing and waning 
symptoms.

In a letter, prepared in February 2005 by a VA psychologist, 
Dr. L. K., he wrote that it was a "saving grace" of the 
veteran's VA employment that he was able to work adjacent to 
mental health care professionals familiar with his condition.  
Dr. L. K. added that it was "extremely doubtful" that the 
veteran would be able to obtain or maintain employment in an 
environment that did not provide this support.

III.  Relevant Laws and Regulations

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski,
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." 

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Criteria-Psychiatric Disabilities

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9411, PTSD, and other codes pertaining to 
psychoneurotic disorders provided for a 50 percent rating 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Id.

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 100 percent rating is assigned when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
though or behavioral process associated with almost daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy result in a profound retreat from mature 
behavior; or the veteran is demonstrably unable to obtain or 
retain employment.  Id. 

The Court has held that has held that each of the criteria 
for evaluating psychoneurotic disorders as set out the former 
rating schedule, 38 C.F.R. § 4.132, Diagnostic Code 9411, 
represents an independent basis for granting a 100 percent 
rating and therefore, such a rating may be granted if the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(cited in Richard v. Brown, 9 Vet. App. 266, 268 (1996)).  

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2006).  The revised rating criteria provide that PTSD, 9411, 
as well as other mental disorders, are to be assigned a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000)

IV.  Analysis 

The Board has a duty to comply with the terms of a joint 
motion struck between the parties to an appeal which forms 
the basis for a remand order from the Court.  Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board is bound by the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c) (West 
2002)

In the July 2006 Joint Motion the General Counsel and the 
veteran's representative stipulated that the record contained 
"apparently uncontradicted evidence of unemployability 
except in a sheltered environment."  Joint Motion p. 10.  
This stipulation occurred in the context of discussing the 
effects of PTSD.   The Joint Motion was incorporated in the 
remand order issued by the Court the same month.

VA regulations do not discuss or define the meaning of 
employment in a "sheltered environment."  The General 
Counsel obviously meant that such employment was not 
substantially gainful employment inasmuch as he stipulated 
that the veteran's employment in a sheltered environment 
rendered him potentially eligible for a total rating for 
compensation based on individual unemployability.  See 
38 C.F.R. § 4.16 (2006).

In other contexts it has been proposed that "sheltered 
employment" be defined as:

A situation where at least 50 % of the 
number of employees are disabled workers 
all of which are unable to take up work 
in the ordinary labour market and through 
reasonable efforts."   
EDF response to the European Commission's Draft Regulation 
Covering State Aid for the Promotion of Employment  (OJ C88 
of 12.04.2002)  EDF 02-04 / May 2002  

The Internal Revenue Service has described sheltered 
employment as follows:

Sheltered employment is offered in 
sheltered workshops, hospitals and 
similar  institutions, homebound 
programs, and Veterans Administration  
domiciliaries. Typically, earnings are 
lower in sheltered employment than in 
commercial employment. Consequently, 
impaired workers normally do not seek 
sheltered employment if other employment 
is available. The acceptance of sheltered 
employment by an impaired taxpayer does 
not  necessarily establish his or her 
ability to engage in substantial gainful 
activity.  
26 C.F.R. § 7.105-2(d), Example 9 (2006).

It follows then that if the veteran is not employable outside 
a sheltered environment, he is demonstrably unable to obtain 
or retain substantially gainful employment.  He thus meets 
the criteria for a 100 percent rating under the old rating 
criteria.  38 C.F.R. § 4.132 (1996).

As the disability rating at issue on this appeal was assigned 
with the grant of service connection for PTSD, the rating 
must address the entire period since the grant of service 
connection.  Fenderson v. West, 12 Vet. App. at 126.  As is 
noted above, service connection for PTSD was granted in this 
case from an effective date of July 29, 1991.  

The stipulations in the Joint Motion seem to apply to the 
entire period since the effective date of the grant of 
service connection.  Accordingly, a 100 percent rating is 
warranted from July 29, 1991.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, effective July 29, 1991.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


